Viewing the evidence in the light most favorable to the prosecution, and giving it the benefit of every reasonable inference to be drawn therefrom (see, People v Giuliano, 65 NY2d 766), we find that the circumstantial evidence adduced at trial was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant was arrested when the police found him in a sealed room, sitting on a milk crate in front of a peephole through which an undercover police officer had bought heroin just minutes before the arrest. The defendant was sitting beside a table covered with $770 in cash, 258 glassine envelopes of heroin, and 76 vials of crack cocaine. The police also recovered a glassine envelope containing heroin from the defendant’s person. Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; People v Chalmars, 176 AD2d 239).
We find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 83-84). Balletta, J. P., Rosenblatt, Miller and Ritter, JJ., concur.